ORFINGER, J.
Melvin Perez petitions this court for a writ of mandamus, seeking to compel the trial court to rule on his petition for in-junctive relief filed against the Osceola County Department of Corrections. We deny the petition as it fails, to allege that Perez has made the trial court aware of the pending action.
In a civil proceeding, it is generally necessary to bring a pending matter to the trial court’s attention. See Al-Hakim *490v. State, 783 So.2d 293, 294 (Fla. 5th DCA 2001). For purposes of seeking a hearing, it is of no consequence that the petitioner is incarcerated or involuntarily committed. Although Perez is incarcerated, he could attend a telephonic hearing should the trial court to decide to hold one. See Gosby v. Third Judicial Circuit, 586 So.2d 1056 (Fla.1991) (stating that trial court has discretion to decide whether to hold a telephonic hearing in prisoner’s civil case, but may not make a prisoner’s physical presence a condition precedent to ruling on pending matters). Accordingly, we deny Perez’s petition for a writ of mandamus without prejudice. Perez must first make the trial court aware of his pending action and seek a hearing.
MANDAMUS DENIED WITHOUT PREJUDICE.
PALMER and MONACO, JJ., concur.